DETAILED ACTION

This Office Action is in response to Applicant's response to application filed on 14 February 2020. Currently, claims 1-20 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Eligible Subject Matter

The claims are eligible subject matter because the abstract idea is integrated into practical application by necessarily being rooted into technology.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are drawn to a computer-readable medium. However, the medium, in accordance with a broadest reasonable interpretation, may be interpreted as being drawn to a transitory embodiment, and thus directed to non-statutory subject matter (e.g., transitory propagating signal). See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim. Cf Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multicellular organism to avoid a rejection under 35 US.C. § 101).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7-11, 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rosauer et al.  (US 2012/0072247 A1) (hereinafter Rosauer)

Claims 1, 8 and 15:
Rosauer, as shown, discloses the following limitations of claims 1, 8 and 15:
A system (and corresponding method and computer readable medium – see para [0011], showing equivalent computer functionality)  comprising: one or more computer processors; one or more memories; a set of instructions incorporated into the one or more memories, the set of instructions configuring the one or more computer processors to perform operations ( see para [0011], [0146], showing processor and memory) comprising: generating one or more sub-contexts associated with a plurality of users from one or more data sources, the one or more sub-contexts representing one or more changes in data that are relevant to assessing one or more risks associated with the plurality of users (see para [0167], "In addition to the previously described system functionalities, is it useful to provide monitoring logic 2108 to continuously assess incoming data and the predictive accuracy of the model. FIGS. 23A and 23B show a comparison between stationary (FIG. 23A for Risk Factor 1) and non-stationary (FIG. 23B for Risk Factor 2) risk factors. FIGS. 23A and 23B each represent the results of frequency distribution calculations for a particular risk factor that is scaled to a range of 0 to 100 on the X-axis. Circles identify calculation results for data that was used to develop the model, while squares identify calculation results for data that has arrived after the model was implemented. As can be seen from FIG. 23A, there is no meaningful change in the nature of the incoming data, and so the predictive value on the implemented model should continue to be quite high on the basis of incoming data for Risk Factor 1. On the other hand, FIG. 23B shows a significant change in the incoming data for Risk Factor 2 where the respective lines identified by the circles and squares are not closely correlated. This may be due to a number of circumstances, such as a change in demographics, the data becoming distorted due to a change in the way insurance agents are selecting people or companies to insure, a change in the way the data is being reported by the official source of the data, or a clerical error in entering or uploading the data. The monitoring logic may identify these changes by correlation analysis to compare the respective curves and print out reports for potential problem areas. If an investigation confirms that the required data truly has changed, this may reflect a need to access analytical logic 2104 for purposes of updating or tuning the model to assure continuing predictive accuracy of the implemented model." and see para [0125]);
providing the one or more sub-contexts as training data to a plurality of models, each of the models being associated with a confidence score (see para [0071]-[0073], "The additional derived data increases the number of risk factors available to the model, which allows for more robust predictions. Besides deriving new risk factors, pre-processing also prepares the data so modeling is performed at the appropriate level of information. For example, during preprocessing, actual losses are especially noted so that a model only uses loss information from prior terms. Accordingly, it is possible to adjust the predictive model on the basis of time-sequencing to see, for example, if a recent loss history indicates that it would be unwise to renew an existing policy under its present terms. The dataset 108 may be segmented into respective units that include a training set 120, a test set 122, and blind validation set 124. The training set 120 is a subset of dataset 108 that is used to develop the predictive model. During the "training" process, and during the course of model development 104, the training set 120 is presented to a library of algorithms that are shown generally as pattern recognition engine 126. The pattern recognition engine performs multivariate, non-linear analysis to `fit` a model to the training set 120. The algorithms in this library may be any statistical algorithm that relates one or more variables to one or more other variables and tests the data to ascertain whether there is a statistically significant association between variables. In other words, the algorithm(s) operate to test the statistical validity of the association between the risk factors and the associated outcomes." where it would be obvious to one of ordinary skill in the art that statistical validity of the association can be considered a confidence given broadest reasonable interpretation to one of ordinary skill in the art);
generating a probabilistic assessment of the one or more risks associated with the plurality of users based on an application of the plurality of models to additional data pertaining to the plurality of users received in real time (see para [0073], " The training set 120 is a subset of dataset 108 that is used to develop the predictive model. During the "training" process, and during the course of model development 104, the training set 120 is presented to a library of algorithms that are shown generally as pattern recognition engine 126. The pattern recognition engine performs multivariate, non-linear analysis to `fit` a model to the training set 120. The algorithms in this library may be any statistical algorithm that relates one or more variables to one or more other variables and tests the data to ascertain whether there is a statistically significant association between variables. In other words, the algorithm(s) operate to test the statistical validity of the association between the risk factors and the associated outcomes." and see para [0167], "In addition to the previously described system functionalities, is it useful to provide monitoring logic 2108 to continuously assess incoming data and the predictive accuracy of the model. FIGS. 23A and 23B show a comparison between stationary (FIG. 23A for Risk Factor 1) and non-stationary (FIG. 23B for Risk Factor 2) risk factors. FIGS. 23A and 23B each represent the results of frequency distribution calculations for a particular risk factor that is scaled to a range of 0 to 100 on the X-axis. Circles identify calculation results for data that was used to develop the model, while squares identify calculation results for data that has arrived after the model was implemented. As can be seen from FIG. 23A, there is no meaningful change in the nature of the incoming data, and so the predictive value on the implemented model should continue to be quite high on the basis of incoming data for Risk Factor 1. On the other hand, FIG. 23B shows a significant change in the incoming data for Risk Factor 2 where the respective lines identified by the circles and squares are not closely correlated. This may be due to a number of circumstances, such as a change in demographics, the data becoming distorted due to a change in the way insurance agents are selecting people or companies to insure, a change in the way the data is being reported by the official source of the data, or a clerical error in entering or uploading the data. The monitoring logic may identify these changes by correlation analysis to compare the respective curves and print out reports for potential problem areas. If an investigation confirms that the required data truly has changed, this may reflect a need to access analytical logic 2104 for purposes of updating or tuning the model to assure continuing predictive accuracy of the implemented model." and see para [0019], [0166]); and
presenting the probabilistic assessment in a dashboard user interface, the dashboard user interface having user interface elements configured to provide insight into how the probabilistic assessment was generated (see para [0121], "FIG. 13 displays the statistical confidence of the model in production. The dashed lines represent a 90% confidence interval for the actual loss ratios of the risk segments for production (assuming the distribution of data seen in production mimics the distribution of data in the blind validation). This confidence interval was created through the statistical technique of resampling and inverted for predictive use. Resampling involves the creation of new blind validation test sets through repeated independent selection of policy terms. The strength of this technique is that it does not make any distribution assumptions. Note the confidence intervals above exclude the uncertainty of loss development factors used to develop losses to ultimate or the impact of trending on future loss costs." and see para [0124], "Ensembles that have bee created, tested, and validated as described above may be stored for future use. FIG. 14 shows an ensemble 1400 of this nature as that may be retrieved from storage and used with relationships intact. An agent that is considering candidate policy coverage may accept input values including answers to questions that identify risk factors 1402. Preprocessors 1404 may operate on this data to provide derived data as previously described, for example, with reporting from external data sources (not shown). Risk mapping from the use of prior statistical techniques may be used to assess a likelihood of claim frequency 1406 by the use of SVM technique and claim severity 1408 by the use of KNN technique. Outputs from parts of the ensemble 1400 including claim frequency 1406 and claim severity 1408 pass to assessment of requirements for pure premium 1410, and this assessment may use additional preprocessed data to make this assessment. The agent may enter input including a quoted premium or, more precisely, a premium that might be quoted. A UAR scorer may accept output form the quoted premium 1412 and pure premium 1414 parts of ensemble 1400. The same information may be used by a policy scorer 1416 to assess the overall desirability of writing a policy on the basis of the quoted premium. The calculation results may be presented as a report 1418 that may be used to assess the policy. The relative risk score may be, for example, an overall change of incurring a loss as predicted by an ensemble and scaled to a range of 0 to 100 on the basis of the model output a histogram or frequency distribution of this predictive value. and see para [0162], Figs 14, 20).

	Claims 2, 9 and 16:
	Further, Rosauer discloses the following limitations:
wherein the presenting of the probabilistic assessment includes providing a visual representation of a hierarchy of assets used to perform the generating of the probabilistic assessment, the assets including one or more tasks, one or metrics, one or more algorithms, and one or more data sources (see para [0084], "FIG. 3 provides additional detail with respect to the optimization logic 132. A cutting strategy component 300 selects fields from the output of risk mapping logic 128 for use in an ensemble 302. The ensemble 302 may be a directed acyclic multigraph. The cutting component 300 samples and tests data from the training set 120 to build initial associations or relationships among the respective fields or variables therein. An ensemble 302 is created by associating selected parts A, B, C, D, E and F. These parts A-F represent a combination of ensemble components, each as a stage of processing that occurs on one or more numbers, text or images. This processing may entail, for example, preprocessing to validate or clean input data, preprocessing to provide derived data as discussed above, risk mapping of the incoming data, statistical fitness processing of the incoming data or processing results, and/or the application of an expert system of rules. Information flow is shown as an association between the respective elements A-F. As shown, part A has an association 304 with variable B which, in turn, passes information to part C according to association 306. Part B provides information to part D according to association 308. Part F provides information to parts D and E. The flow of information is not necessarily sequential, as shown where part E passes information to part C. The relationships are tested, validated and folded to ascertain their relative significance as a predictive tool. The fields A, B, C, D, E and F are selected from among the most statistically significant fields that have been identified by the pattern recognition engine 126 (not shown).")

	Claims 3, 10 and 17:
	Further, Rosauer discloses the following limitations:
wherein the visual representations include selectable user interface elements corresponding to a number of the one or more tasks, a number of the one or more algorithms, and a number of the one or more data sources (see para [0084], "FIG. 3 provides additional detail with respect to the optimization logic 132. A cutting strategy component 300 selects fields from the output of risk mapping logic 128 for use in an ensemble 302. The ensemble 302 may be a directed acyclic multigraph. The cutting component 300 samples and tests data from the training set 120 to build initial associations or relationships among the respective fields or variables therein. An ensemble 302 is created by associating selected parts A, B, C, D, E and F. These parts A-F represent a combination of ensemble components, each as a stage of processing that occurs on one or more numbers, text or images. This processing may entail, for example, preprocessing to validate or clean input data, preprocessing to provide derived data as discussed above, risk mapping of the incoming data, statistical fitness processing of the incoming data or processing results, and/or the application of an expert system of rules. Information flow is shown as an association between the respective elements A-F. As shown, part A has an association 304 with variable B which, in turn, passes information to part C according to association 306. Part B provides information to part D according to association 308. Part F provides information to parts D and E. The flow of information is not necessarily sequential, as shown where part E passes information to part C. The relationships are tested, validated and folded to ascertain their relative significance as a predictive tool. The fields A, B, C, D, E and F are selected from among the most statistically significant fields that have been identified by the pattern recognition engine 126 (not shown)." and see para [0143])

	Claims 4, 11 and 18:
Further, Rosauer discloses the following limitations:
wherein each of the selectable user interface elements is configured to cause a presentation in the dashboard user interface of a different view of the assets based on a selected level of the assets within the hierarchy (see para [0084], "FIG. 3 provides additional detail with respect to the optimization logic 132. A cutting strategy component 300 selects fields from the output of risk mapping logic 128 for use in an ensemble 302. The ensemble 302 may be a directed acyclic multigraph. The cutting component 300 samples and tests data from the training set 120 to build initial associations or relationships among the respective fields or variables therein. An ensemble 302 is created by associating selected parts A, B, C, D, E and F. These parts A-F represent a combination of ensemble components, each as a stage of processing that occurs on one or more numbers, text or images. This processing may entail, for example, preprocessing to validate or clean input data, preprocessing to provide derived data as discussed above, risk mapping of the incoming data, statistical fitness processing of the incoming data or processing results, and/or the application of an expert system of rules. Information flow is shown as an association between the respective elements A-F. As shown, part A has an association 304 with variable B which, in turn, passes information to part C according to association 306. Part B provides information to part D according to association 308. Part F provides information to parts D and E. The flow of information is not necessarily sequential, as shown where part E passes information to part C. The relationships are tested, validated and folded to ascertain their relative significance as a predictive tool. The fields A, B, C, D, E and F are selected from among the most statistically significant fields that have been identified by the pattern recognition engine 126 (not shown)." and see para [0085], [0143], [0162]).  

	Claim 7:
Further, Rosauer discloses the following limitations:
wherein the generating of the probabilistic assessment includes combining output from the plurality of models into a combined context (see para [0006], "In one aspect, the present disclosure provides a modeling system that operates on an initial data collection which includes risk factors and outcomes. Data storage is provided for a plurality of risk factors and outcomes that are associated with the risk factors. A library of algorithms operate to test associations between the risk factors and results to confirm statistical validity of the associations. Optimization logic forms and tunes various ensembles by receiving groups of risk factors, associated data, and associated processing algorithms. As used herein, an "ensemble" is defined as a collection of data, algorithms, fitness functions, relationships, and/or rules that are assembled to form a model or a component of a model. The optimization logic iterates to form a plurality of such ensembles, test the ensembles for fitness, and select the best ensemble for use in a risk model." and see para [0102])
	
Claims 5-6, 12-13, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rosauer, as applied above, and further in view of Hill et al. (US 8,256,004 B1) (hereinafter Hill).

	Claims 5-6 12-13, 19-20:
Rosauer does not specifically disclose wherein the confidence score associated with each model is based on a maturity of the model.  In analogous art, Hill discloses the following limitations:
wherein the confidence score associated with each model is based on a maturity of the model (col 9, line 54 to col 10, line 20, "After the maturity portfolio is developed, controls 506 are mapped to the risks/threats, as represented in block 140. This mapping creates a control portfolio, as represented in block 142. For example, the control portfolio 142 is created by mapping the risk score values 212 of each risk/threat 204 from the threat portfolio 230 (FIG. 2B), as previously described with respect to block 128, to the maturity portfolio 138. As shown in the illustrative embodiment in FIG. 5B, the control portfolio 530 includes categories such as programs 522, functions 524 and controls 526 and a matrix of threats 528 mapped to each of the controls 526. The "compliance remediation" control 530 has values for one or more threats 528 mapped thereto. The values of the respective threats 528 are mapped to the "compliance remediation" control on the control portfolio. For example, the "compliance remediation" control 530 aids in managing the "insider threat" risk 532 and thus, the value 534 of the "insider threat" (e.g. "81") is mapped from the "insider threat" risk 532 to the "compliance remediation" control 530. The value of "81" is calculated based on the "insider threat" 532 being a high impact (e.g. having a value of "9") and having a high probability (e.g. having a value of "9"). As previously discussed with regard to FIG. 2, the threat value is calculated by multiplying product of the impact (e.g. having a value of either 1, 3, or 9) and probability (e.g. having a value of either 1, 3, or 9) and thus, resulting in an "81" value for the "insider threat." In any event, one or more of the other threats associated with the "compliance remediation" control 530, such as "fraud" 536 or "unauthorized access" 538, are also mapped to the control portfolio 520 in a similar fashion as described with regard to the mapping of the "insider threat" 532. The control portfolio 520 enables the organization to quickly evaluate the span of control in relation to the threats 528." and claim 10)
wherein the one or more risks pertain to stealing of corporate assets or being negligible (col 4, line 11-40, "In block 126, the risks/threats 204 are rated and ranked. As shown in FIG. 2B, to rate and rank the risks/threats 204, an impact score 206 and probability score 208 are first given to each risk/threat 204 on the threat list 210. A risk score 212 is then calculated using a risk formula. For example, the formula (not shown) used for the table of FIG. 2B calculates the risk score 212 by multiplying the impact 206 times the probability 208. The impact 206 refers to how much of an impact the risks/threats 204 may have on the organization. For example, an impact 206 having a value of "5" of the "Theft and Fraud" risk 214 in FIG. 2B indicates that this risk 214 may have a very large negative impact against the organization in the event that the risk 204 becomes reality. The probability factor 208 is directly related to what the probability of the risk/threat 204 actually occurring in the organization. The probability factor 208 may be calculated from facts (e.g. empirical data, historical data, industry data, etc.), chosen by a representative of the organization (e.g. by choosing a risk score, choosing facts to apply to the risk score, surveying multiple parties, etc.), or a combination thereof. The higher the probability score, the more likely the risk/threat 204 will occur. For example, in FIG. 2B, since the "Theft and Fraud" risk 214 has a probability value 208 of "5," this risk 214 is more likely to occur relative to other risks 204 listed in the table of FIG. 2B having probability values 208 of "3", "1", "0", etc. The impact and probability values 206, 208 may be represented in other number formats, such as ratios or percentages.")
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Hill with Rosauer because including a maturity model can enable an organization have a better understanding of risks at different moments (see Hill, col 1, line 5-15).                               
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for a control transparency framework as taught by Hill  in the risk modeling system as taught by Rosauer since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US 2010/0114634 A1
US 2012/0030767 A1
Henrique et al. "A new tool for assessing the Organizational Risk Maturity: a diagnose matrix"

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJAY KONERU whose telephone number is 571-270-3409. The examiner can normally be reached on Monday-Friday, 9 am to 5 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUJAY KONERU/
Primary Examiner, Art Unit 3624